Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.
This action is FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Poel et al. [US 10664772 B1, 2020-05-26], in view of Gutierrez et al. [US 20210097120 A1, 2020-06-01].

With respect to claims 1, 8 and 15, Poel teaches the claims limitations of the method, system and computer-readable instructions for dynamically identifying a shared document (col. 7, lines 20-23, the server may generate a session queue for each of the sessions that is scheduled where the session queue stores instances of files that may be shared by conferees during a session) comprising: 
establishing a screen sharing session (col. 6, lines 52-55, a session initiator may be able to identify invitees by simply adding invitees to a conventional “To” or target field in an E-mail addressed to the session server scheduling function), wherein a presenter computing device transmits a first image of the shared document to a participant computing device (col. 8, lines 16-30, during a session conference while content is being shared in a sharing window, any conferee may open any queue document or file in a private window for private viewing. The privately viewed document may be a second instance of the document being shared in the sharing window or may be a different document… The sharing window remains visible on all conferee views at all times. Thus, the sharing and private window arrangement enables all conferees to view any queue document at any time during a sharing conference while still having a view of the shared document); 
in response to receiving the first image at the participant computing device [e.g. receive transmitted session documents], generating one or more search parameters [e.g. identifier XJ7002] wherein each search parameter is a text representation of content in the first image using that identifies the shared document (col. 80, lines 30-61, FIG. 93, the dongle runs a software program and, among other things, generates an identifier XJ7002 which is presented on the screen 2220. The conferee can enter the screen name in field 2246 to specify the screen to be invited. In the alternative, the dongle 1922 may transmit its identifier to proximate conferee devices and the conferee device having window 2240 open may automatically fill in field 2246. Once send invite icon 2247 is selected, server 1512 links to screen 2220 via a virtual network address, transmits session documents to the screen 2220 and a processor either in the screen 2220 or in the dongle 1922 caches the documents in memory for rapid access during the session.
The server 1512 (see again FIG. 59) transmits all of the session files to the conferee's device which are cached in a memory associated with the conferee's device…, the conferee enters the screen address into an address field (see 2246 in FIG. 93) causing the server 1512 to link to the screen associated with the entered address, the server transmits the session files to the newly linked screen and the session continues, now with shared content on each of the conferee's personal device and on the newly linked large display screen).
Poel does not explicitly teach performing a search of one or more memories accessible to the participant computing device using the one or more search parameters; and displaying a list of search results.
Gutierrez teaches performing a search of one or more memories accessible to the participant computing device ([0012] retrieving, by the server for each file, context data comprising at least one of a time stamp and access history; executing, by the server, a computer model to identify related files based on each file's context data or unique identifier; generating, by the server, a nodal data structure comprising a set of nodes where each node within at least a subset of the set of nodes corresponds to a file within the set of files, each node within the set of nodes linked to at least one other node…
[0268] the analytics server can allow structured and unstructured searching (e.g., e-discovery). For instance, when instructed, the analytics server may retrieve all times billed to a particular project and identify corresponding nodes within the nodal data structure. As a result, the analytics server may retrieve all relevant files to a project (e.g., all files accessed by employees while working on a project),
using the generated one or more search parameters ([0216] the analytics server may identify related information for a given context, in essence using the context as search criteria for all the underlying information within each application…);
displaying a list of search results ([0132] Fig. 6 A, the analytics server may execute a predetermined ranking algorithm and display the search results accordingly. Upon identifying File XYZ (by identifying a node that represents File XYZ within a nodal data structure), the analytics server populates the graphical component 620 that displays a “quick view” of the file XYZ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Poel with performing generated search parameters and displaying search results of Gutierrez. Such a modification would automatically and efficiently identify related Components of Work, collect data surrounding the related Components of Work, and display the results in real-time or near real-time (Gutierrez [0007]).

With respect to dependent claim 2, Poel as modified by Gutierrez further teaches wherein the content includes a URL (Poel, col. 80, lines 55-61, links identifier XJ7002 to screen 2220 via a virtual network address), further comprising: determining that the participant computing device is permitted to access a location corresponding to the URL [e.g. access by linked devices]; and accessing a document at the location corresponding to the URL by the participant computing device (Poel, col. 93, lines 6-26, …once the document is opened in the associated application and the application and document are being streamed to the other linked devices, …if the first conferee opens a second screen or window to access a second application while the document and first application open in a first screen or window are being shared, the contents in the second screen or window are not shared).

With respect to dependent claim 3, Poel as modified by Gutierrez further teaches determining that the participant computing device is not permitted to access the location corresponding to the URL; and requesting permission for the participant computing device to access the location corresponding to the URL (Poel, col. 67, lines 46-58, if a particular screen is scheduled to be used in 20 minutes for a first session, if another conferee attempts to use the screen for a second session, the system may not allow use for the second session… the system could enable scheduling via the screen itself. Also see col. 81, lines 35-48).

With respect to dependent claim 4, Poel as modified by Gutierrez further teaches wherein the presenter computing device transmits a second image of the shared document, further comprising: receiving the second image at the participant computing device, wherein the second image is a second page of the shared document (Poel, col. 63, lines 9-26, FIG. 70, … a common or sharing field or window 1774, a session file or document queue 1776, …any currently shared visual content or files including documents, videos, images, application output, etc., is presented in sharing field 1774. In at least some cases it is contemplated that the content within field 1774 will be the same for all conferees participating in a session. In these cases the difficulties associated with trying to make sure all conferees are viewing or at least have access to the same content during a session can be eliminated);
 in response to receiving the second image at the participant computing device, generating one or more second search parameters wherein each second search parameter is a second text representation of the content in the second image using that identifies the shared document; and performing a second search of the one or memories accessible by the participant computing device using the generated one or more second search parameters (Gutierrez [0268] the analytics server can allow structured and unstructured searching (e.g., e-discovery). For instance, when instructed, the analytics server may retrieve all times billed to a particular project and identify corresponding nodes within the nodal data structure. As a result, the analytics server may retrieve all relevant files to a project (e.g., all files accessed by employees while working on a project);and 
performing a search of the one or memories accessible by the participant computing device using the generated one or more second search parameters (Gutierrez [0012] retrieving, by the server for each file, context data comprising at least one of a time stamp and access history; executing, by the server, a computer model to identify related files based on each file's context data or unique identifier; generating, by the server, a nodal data structure comprising a set of nodes where each node within at least a subset of the set of nodes corresponds to a file within the set of files, each node within the set of nodes linked to at least one other node…
Gutierrez [0268] the analytics server can allow structured and unstructured searching (e.g., e-discovery). For instance, when instructed, the analytics server may retrieve all times billed to a particular project and identify corresponding nodes within the nodal data structure. As a result, the analytics server may retrieve all relevant files to a project (e.g., all files accessed by employees while working on a project).
 
With respect to dependent claim 7, Poel as modified by Gutierrez further teaches wherein the first image includes more than one shared document within a respective displayed boundary [e.g. file sharing window 310], further comprising:  detecting the displayed boundary for each shared document within the first image; partitioning the first image based on the detected displayed boundaries (Poel, col. 30, lines 54-67, FIG. 16, in at least some cases field 290 will also include a file share icon 303 that is selectable to share one or more files with an employee shown on a map view. In this regard, once icon 303 is selected, referring also to FIG. 17, a file sharing window 310 may be presented in relation to the identified employee's icon 206 to enable the device 60 user to select one or more files from a list 312 to be shared with the selected employee at 206. Once files to share have been selected, a “Share” icon 314 may be selected to complete the sharing process. In response to selection of icon 314, server 12 obtains the selected files, places the selected files in an e-mail or other electronic communication (e.g., a text message) and sends the selected files to the target recipient);
 generating one or more search parameters for each respective shared document (Gutierrez [0216] the analytics server may identify related information for a given context, in essence using the context as search criteria for all the underlying information within each application…);
wherein each search parameter is a text representation of the content in a partition of the first image that identifies a shared document in a respective partition of the first image ([0012] retrieving, by the server for each file, context data comprising at least one of a time stamp and access history; executing, by the server, a computer model to identify related files based on each file's context data or unique identifier; generating, by the server, a nodal data structure comprising a set of nodes where each node within at least a subset of the set of nodes corresponds to a file within the set of files, each node within the set of nodes linked to at least one other node…);
performing a search of the one or more memories accessible to the participant computing device using the one or more search parameters for the respective shared document (Gutierrez [0268] the analytics server can allow structured and unstructured searching (e.g., e-discovery). For instance, when instructed, the analytics server may retrieve all times billed to a particular project and identify corresponding nodes within the nodal data structure. As a result, the analytics server may retrieve all relevant files to a project (e.g., all files accessed by employees while working on a project); and displaying the list of search results for each respective shared document (Gutierrez [0216] the analytics server may identify related information for a given context, in essence using the context as search criteria for all the underlying information within each application…).

Regarding dependent claims 9-11 and 14 and 16-18; the instant claims recite substantially same limitations as the above rejected claims 2-4 & 7 and are therefore rejected under the same prior-art teachings.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Poel, in view of Gutierrez, as applied to claims 1, 8 and 15, further in view of Xu et al. [US 20120226687 A1, 2012-09-06].

With respect to dependent claim 5, Poel as modified by Gutierrez does not teach determining a similarity score for each search result based on a similarity between the shared document and a respective search parameter; associating the determined similarity score with a respective search result; and displaying the list of search results in order of the similarity score.
Xu teaches determining a similarity score for each search result based on a similarity between the document and a respective search parameter [parameter k]; associating the determined  similarity score with a respective search result ([0038] ranking score of each search query 124, such as query q (i.e., the search query 124), and its corresponding retrieved documents, such as document d, not only based on query q and document d, but also based on similar queries N.sub.q (i.e., the similar queries 126) and documents N.sub.d.
[0045-0056] search algorithm may be utilized to retrieve and re-rank the search results 128. 
Input: query q; parameter k. Retrieve k queries Q' similar to q using s.sub.Q(q,q'). For each q'.epsilon.Q' Retrieve documents D' according to r(q',d'). 
Given query q, the algorithm may first find the top k similar queries Q' from the similar query repository 116. Subsequently, document set D may be created by merging the search results 128 retrieved by query q and all q'.epsilon.Q'. The basic ranking scores r(q,d) between all of the retrieved query-document pairs may also be returned. Then, the document similarities may be calculated, the combination parameters may be determined, and the final ranking scores f (q,d) may be calculated. The retrieved documents may then be ranked with the re-ranking model f(q,d) and returned to the user 102); and displaying the list of search results in order of the similarity score ([0025] user 102 submitted the search query 124 "New York." the system 100 may generate a ranked list of URLs that may be responsive and/or relevant to the search query 124 "New York." Once the URLs are displayed to the user 102, the user 102 may elect to select one, some, all, or none of the listed URLs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Poel as modified by Gutierrez with generating ranked search results of Xu. Such a modification would improve the relevance of the search results (Xu [0002]).

Regarding dependent claims 12 and 19; the instant claims recite substantially same limitations as the above rejected claim 5 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 6, Poel as modified by Gutierrez further teaches displaying the list of search results on the participant computing device (Gutierrez [0132] Fig. 6 A, the analytics server may execute a predetermined ranking algorithm and display the search results accordingly. Upon identifying File XYZ (by identifying a node that represents File XYZ within a nodal data structure), the analytics server populates the graphical component 620 that displays a “quick view” of the file XYZ); 
Poel as modified by Gutierrez does not teach monitoring user interactions with the list of search results at the participant computing device and updating the list of search results based on the user interactions.
Xu teaches monitoring user interactions with the list of search results at the participant computing device and updating the list of search results based on the user interactions ([0024-0025] the query similarity calculator 118 may use the click-through data 120…. the click-through data 120 may include four tuples (q, r, u, c), where q denotes a search query 124 submitted to the system 100, u denotes URLs responsive to that search query 124, r denotes ranking of URLs, and c represents user clicks on the URLs. For instance, assume for the sake of this discussion that the user 102 submitted the search query 124 "New York." In response to submitting this search query 124, the system 100 may generate a ranked list of URLs that may be responsive and/or relevant to the search query 124 "New York." Once the URLs are displayed to the user 102, the user 102 may elect to select one, some, all, or none of the listed URLs. Based on the URLs that are selected by the user 102, the system 100 may determine the click-through data 120 for the search queries 124 submitted to the system 100. In various embodiments, each time a search is conducted at the system 100, the click-through data 120 may be recorded. Accordingly, as the number of search queries 124 increase, the amount of click-through data 120 may also increase).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Poel as modified by Gutierrez with generating updated ranked search results of Xu. Such a modification would improve the relevance of the search results (Xu [0002]).

Regarding dependent claims 13 and 20; the instant claims recite substantially same limitations as the above rejected claim 6 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 06/20/2022 office action claims 1-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 09/19/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153